Citation Nr: 0914360	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1965 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO).  A hearing was held before the 
undersigned at the RO in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During the March 2009 hearing, the Veteran testified that it 
was his belief that his hearing loss and tinnitus were 
directly related to noise exposure in service.  The Veteran 
testified that his exposure to acoustic trauma began while he 
was a motor vehicle operator with a helicopter squadron.  He 
stated he was exposed to loud noise around "the twin-engine 
jet helicopter, [with] 50-caliber machine guns on it" and 
was exposed to mortar and rocket noise daily.  The Veteran 
testified to one specific incident in Khe Sanh, Republic of 
Vietnam, when an 8-inch gun "opened up and... when that thing 
went off- well, I got a [bloody] nose out of it.  A couple of 
guys actually, they were bleeding in the ears...."  
Furthermore, the Veteran testified he would be willing to 
undergo a VA audiological examination for both bilateral 
hearing loss and tinnitus.  See Hearing Transcript, dated 
March 2009.  The Board notes that the Veteran was awarded a 
Navy Achievement Medal with combat "V" in April 1969.  See 
Department of Navy medal certificate, dated April 1969.

In cases where the evidence shows that the Veteran engaged in 
combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with 
the circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the Veteran. 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must be 
medical evidence of a current disability and a link between 
the current disability and in-service incurrence.

The Veteran was previously denied by the RO due to a lack of 
current chronic disability that is medically related to in 
service acoustic noise exposure and as the Veteran failed to 
report to VA examination appointments in the past.  In this 
case, given the Veteran's testimony that he is willing to 
attend a VA examination should one be scheduled and the 
Veteran's combat experience, the Board finds that a VA 
audiological examination and opinion is needed to determine 
whether hearing loss and tinnitus it is service connected.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
audiological examination to determine the 
nature and etiology of any diagnosed ear 
disorder, specifically hearing loss and 
tinnitus, and the examiner is asked to 
state whether it is at least as likely or 
not that any bilateral hearing loss or 
tinnitus diagnosed is etiologically 
related to service.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

2.	The AMC should then re-adjudicate the 
issues of entitlement to service connected 
for hearing loss and tinnitus.  If the 
benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

